070DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Appeal Brief filed on 12/23/2021, PROSECUTION IS HEREBY REOPENED.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/HELENA KOSANOVIC/               Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                         













Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-9, 14 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lacy (US 2012/0167389) in view of Fric (US 6383602) 
As Per Claim 1, Lacy discloses a method for processing a component [abstract], comprising:
removing a first coating from an outer surface  [Fig. 1, #104] of a substrate of the component [Fig. 2, #100; Par. 8; “…exposing the first wall surface of the component by stripping remnants of a previously applied first thermal barrier; the examiner is interpreting the previously applied first thermal barrier as being a first coating], the substrate [Fig. 1, #100] comprising an inner surface  [Fig. 2, #102, the outer surface  [Fig. 2, #104], and a first hole [Fig. 1, #120] extending from the inner surface  [Fig. 2, #102] to the outer surface [Fig. 2, #104],
 an edge [Fig. 1, #122] of the first hole [Fig. 2, #120] defined where the first hole [Fig. 2, #120] interfaces with the outer surface [Fig. 1, #104] of the substrate [Fig. 1, #100];
subsequent to removing the first coating  from the outer surface [Fig. 1, #104] of the substrate [Fig. 1, #100; Par. 8, “…the first wall surface of the component by stripping remnants of a previously applied first thermal barrier coating…”], applying a second coating [Fig. 2, #200] to the outer surface [Fig. 1, #104] of the substrate [Fig. 2, #100; Par. 8; “…applying a second thermal barrier coating overlying the first wall surface and the chevron shaped outlet formed therein…”], wherein a portion [Fig. 2, #124] of the second coating [Fig. 2, #200] at least partially blocks the first hole [Fig. 2, #120]; and
subsequent to applying the second coating [Fig. 2, #200] to the substrate [Fig. 2, #100], removing the portion [Fig. 2, #124] of the second coating [Fig. 4, #200] to generate a second hole [Fig. 4, #126] through the second coating [Fig. 4, #200; Par. 29; “…the cooling hole 120 is shown after the tool has been used to clear the metering hole 122 of extraneous thermal barrier coating material. Removal of the thermal barrier coating material from the metering hole 122 substantially restores its original internal dimensions….”], 

wherein the removal of the portion of the second coating [Fig. 2, #200] creates a bore [refer to annotated Fig. 4, #A below]  in the second coating [Fig. 4, #200]  that provides a clearance [refe to annotated Fig. 4, #E below] of the second coating [Fig. 4, #200], the bore [refer to annotated Fig. 4, #A below] defined by a sidewall [refer to annotated Fig. 4, #B below] of the second coating [Fig. 4, #200], 

    PNG
    media_image1.png
    270
    513
    media_image1.png
    Greyscale

the sidewall [Fig. 4, #B below] comprising a sidewall surface [Fig. 4, #B below] extending from an inner side of the second coating [Fig. 4, #200] in contact with the outer surface  [Fig. 1, #104] of the substrate [Fig. 1, #100] to an outer side [Fig. 4, #C below] of the second coating [Fig. 4, #200] which faces away from the substrate [Fig. 1, #100].


    PNG
    media_image2.png
    270
    513
    media_image2.png
    Greyscale

Lacy does not disclose the sidewall surface surrounding the first hole and spaced from the first hole  by a width of the bore extending along the outer surface of the substrate  from the edge of the first hole  to the sidewall surface of the sidewall of the coating to define the clearance such that the outer surface of the substrate is free of the coating  over a span of the clearance coinciding with the width.
Fric, much like Lacy, pertains to a method for improving the cooling effectiveness of a coolant that flows through a passage hole. 
Fric discloses the sidewall surface [Fig. 10, #76] surrounding the first hole [Fig. 10, #68] and spaced from the first hole [Fig. 10, #68]  by a width of the bore [Fig. 10, #A below] extending along the outer surface [Fig. 10, #78] of the substrate [Fig. 9, #60] from the edge [Fig. 10, #B] of the first hole [Fig. 10, #68] to the sidewall surface of the sidewall [Fig. 10, #76]  of the coating [Fig. 10, #64]
 to define the clearance [Fig. 10, #C below] such that the outer surface [Fig. 10, #78] of the substrate [Fig. 9, #60] is free of the coating [Fig. 10, #64] over a span of the clearance [Fig. 10, #C below] coinciding with the width. [Fig. 10, #A below]
                                      
    PNG
    media_image3.png
    1320
    1640
    media_image3.png
    Greyscale

Fric discloses the benefits of the clearance in that is protects the passage hole from being obstructed by coatings applied on the substrate to improve the cooling effectiveness of a coolant stream. [Col. 9, Lines 55-60] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the cooling hole as taught by Lacy in view of the clearance as taught by Fric to further include the sidewall surface surrounding the first hole and spaced from the first hole   by a width of the bore extending along the outer surface of the substrate  from the edge of the first hole  to the sidewall surface of the sidewall of the coating to define the clearance such that the outer surface of the substrate is free of the coating  over a span of the clearance coinciding with the width to protect the passage hole from being obstructed by coatings applied on the substrate to improve the cooling effectiveness of a coolant stream. [Col. 9, Lines 55-60] 

As Per Claim 2, Lacy discloses all limitations of the invention except wherein the bore [Fig. 4, #A] has a depth and the second coating [Fig. 5, #200] has a thickness [Fig. 5, #II below].

    PNG
    media_image4.png
    602
    811
    media_image4.png
    Greyscale


As Per Claim 3, Lacy discloses all limitations of the invention except wherein the depth is equal to the thickness.
Fric, much like Lacy, pertains to a method for improving the cooling effectiveness of a coolant that flows through a passage hole. 
Fric discloses the depth [Fig. 10, #D below] is equal to the thickness [Fig. 10, #E below; as it can be clearly seen, much like applicant’s own disclosure, the bore created irradiates an entire section of the coating, and therefore as clearly shown below, the depth of the bore created is equal to the thickness of the coating located directly adjacent to said bore].


    PNG
    media_image5.png
    1320
    1640
    media_image5.png
    Greyscale

Fric discloses the benefits of the bore in that is protects the passage hole from being obstructed by coatings applied on the substrate to improve the cooling effectiveness of a coolant stream. [Col. 9, Lines 55-60] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the cooling hole as taught by Lacy in view of the bore as taught by Fric to further include the depth is equal to the thickness to improve the cooling effectiveness of a coolant stream. [Col. 9, Lines 55-60]
As Per Claim 4, Lacy discloses wherein the first hole [Fig. 5, #120] has a first dimension [Fig. 5, #III], and wherein the bore [Fig. 5, #A] has a second dimension [Fig. 5, #IV below].

    PNG
    media_image6.png
    602
    811
    media_image6.png
    Greyscale



As Per Claim 5, Lacy discloses all limitations of the invention except wherein the second dimension is a value within a range of 50-100% of the first dimension.
Fric, much like Lacy, pertains to a method for improving the cooling effectiveness of a coolant that flows through a passage hole. 
Fric discloses the second dimension is a value. [Fig. 10, #A below] 

    PNG
    media_image3.png
    1320
    1640
    media_image3.png
    Greyscale

Although Fric does not explicitly disclose the second dimension is a value within a range of 50-100% of the first dimension, as decided by the courts, “…differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.…” [MPEP 2144.05(II)(A)] 
Varying the value of the second dimension is recognized as a result-effective variable which is result of a routine experimentation. In this case varying the second dimension to be a value within a range of 50-100% of the first dimension in order to improve the cooling properties of the substrate is recognized in the art to be a result effective variable.

As Per Claim 6, Lacy discloses all limitations of the invention except wherein the first dimension is a diameter of the first hole and wherein the second dimension is a width of the bore. 
Fric, much like Lacy, pertains to a method for improving the cooling effectiveness of a coolant that flows through a passage hole. 
Fric discloses wherein the first dimension is a diameter [Fig. 10, #II below] of the first hole [Fig. 10, #68] and wherein the second dimension below is a width [Fig. 10, #I] of the bore [Fig. 10, #A below].

    PNG
    media_image7.png
    1320
    1640
    media_image7.png
    Greyscale

Fric discloses the benefits of the bore in that is protects the passage hole from being obstructed by coatings applied on the substrate to improve the cooling effectiveness of a coolant stream. [Col. 9, Lines 55-60]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the cooling hole as taught by Lacy in view of the bore as taught by Fric to further include wherein the first dimension is a diameter of the first hole and wherein the second dimension is a width of the bore to improve the cooling effectiveness of a coolant stream. [Col. 9, Lines 55-60]
As Per Claim 7, Lacy discloses identifying a location of the first hole. [Fig. 4, #120; Par. 8; “…gas turbine engine component having a first wall surface and a second wall surface and having a cooling hole formed therein, the cooling hole comprising a metering hole extending from an inlet at the second wall surface to a chevron shaped outlet at the first wall surface, the component previously having been in service; exposing the first wall surface of the component by stripping remnants of a previously applied first thermal barrier coating…”; in order to be able to previously remove the first coating, the first hole must be identified.]
As Per Claim 8, Lacy discloses the location of the first hole [Fig. 4, #120] is identified subsequent to the removal of the first coating] from the substrate [Fig. 4, #100] and prior to the application of the second coating [Fig. 4, #2000 to the substrate [Fig. 4, #100; Par. 8; “…surface and having a cooling hole formed therein, the cooling hole comprising a metering hole extending from an inlet at the second wall surface to a chevron shaped outlet at the first wall surface, the component previously having been in service; exposing the first wall surface of the component by stripping remnants of a previously applied first thermal barrier coating; applying a second thermal barrier coating overlying the first wall surface and the chevron shaped outlet formed therein; boring through an outer surface of the second thermal barrier coating to expose the metering hole; ….” in order to be able to previously remove the first coating and apply a new second coating, the first hole must be identified]
As Per Claim 9, Lacy discloses using a laser to remove the portion of the second coating [Fig. 4, #200] from the substrate [Fig. 4, #100; Par. 8; “…wherein each of the steps of boring, removing and forming are accomplished with a water jet or a laser….”]
As Per Claim 14, Lacy discloses the first coating is removed from the substrate using a water-jet. [Par. 8; “…wherein each of the steps of boring, removing and forming are accomplished with a water jet or a laser….”]
As Per Claim 20, Lacy discloses wherein the bore [Fig. 4, #A] is a counterbore [Fig. 4, #A; counterbore is defined as being a hole that enlarges another hole, and in this instance the removal of the second coating around the area of ‘A’ as annotated in the Figure enlarges the original hole (120) ( https://en.wikipedia.org/wiki/Counterbore, accessed 7/29/2022) .
As Per Claim 22, Lacy discloses all limitations of the invention except wherein the clearance extends around an entire perimeter of the edge of the first hole.
Fric, much like Lacy, pertains to a method for improving the cooling effectiveness of a coolant that flows through a passage hole. 
Fric discloses the clearance [Fig. 10, #C below] extends around an entire perimeter of the edge [Fig. 1, #B] of the first hole ]Fig. 10, #68].

    PNG
    media_image3.png
    1320
    1640
    media_image3.png
    Greyscale

Fric discloses the benefits of the bore in that is protects the passage hole from being obstructed by coatings applied on the substrate to improve the cooling effectiveness of a coolant stream. [Col. 9, Lines 55-60] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the cooling hole as taught by Lacy in view of the clearance as taught by Fric to further include wherein the clearance extends around an entire perimeter of the edge of the first hole to improve the cooling effectiveness of a coolant stream. [Col. 9, Lines 55-60]
As Per Claim 23, Lacy discloses all limitations of the invention except wherein the bore has a second diameter which is greater than the diameter of the first hole. 
Fric, much like Lacy, pertains to a method for improving the cooling effectiveness of a coolant that flows through a passage hole. 
Fric discloses the bore [Fig. 10, #A below] has a second diameter [Fig. 10, #I below] which is greater than the diameter [Fig. 10, #11] of the first hole [Fig. 10, #68].

    PNG
    media_image8.png
    1320
    1640
    media_image8.png
    Greyscale

Fric discloses the benefits of the bore in that is protects the passage hole from being obstructed by coatings applied on the substrate to improve the cooling effectiveness of a coolant stream. [Col. 9, Lines 55-60]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the cooling hole as taught by Lacy in view of the bore as taught by Fric to further include the bore has a second diameter which is greater than the diameter of the first hole to improve the cooling effectiveness of a coolant stream. [Col. 9, Lines 55-60]
As Per Claim 24, Lacy discloses all limitations of the invention except wherein the sidewall surface extends parallel to a center axis of the first hole  from the inner side of the second coating and the outer side of the second coating
Fric, much like Lacy, pertains to a method for improving the cooling effectiveness of a coolant that flows through a passage hole. 
Fric discloses wherein the sidewall surface [Fig. 10, #78] extends parallel to a center axis [refer to annotated Fig. 10, #A below] of the first hole  [Fig. 10, #68] from the inner side [Fig. 10, #B below] of the second coating [Fig. 10, #64] and the outer side [Fig. 10, #C below] of the second coating [Fig. 10, #64]

    PNG
    media_image9.png
    1142
    1629
    media_image9.png
    Greyscale


Fric discloses the benefits of the side wall surface in that is protects the passage hole from being obstructed by coatings applied on the substrate to improve the cooling effectiveness of a coolant stream. [Col. 9, Lines 55-60] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the cooling hole as taught by Lacy in view of the clearance as taught by Fric to further include wherein the sidewall surface extends parallel to a center axis of the first hole  from the inner side of the second coating and the outer side of the second coating to protect the passage hole from being obstructed by coatings applied on the substrate to improve the cooling effectiveness of a coolant stream. [Col. 9, Lines 55-60]
As Per Claim 25, Lacy discloses all limitations of the invention except wherein sidewall surface faces a center axis of the first hole and the sidewall surface extends away from the outer surface of the substrate in a direction from the inner side of the second coating to the outer side of the second coating 
Fric, much like Lacy, pertains to a method for improving the cooling effectiveness of a coolant that flows through a passage hole. 
Fric discloses wherein sidewall surface [Fig. 10, #76] faces a center axis [refer to annotated Fig. 10, #A below] of the first hole [Fig. 10, #68] and the sidewall surface [Fig. 10, #76] extends away from the outer surface [Fig. 10, #78] of the substrate [Fig. 9, #60] in a direction from the inner side [Fig. 10, #C below] of the second coating [Fig. 10, #64] to the outer side [Fig. 10, #B below] of the second coating [Fig. 10, #64]

    PNG
    media_image9.png
    1142
    1629
    media_image9.png
    Greyscale


Fric discloses the benefits of the side wall surface in that is protects the passage hole from being obstructed by coatings applied on the substrate to improve the cooling effectiveness of a coolant stream. [Col. 9, Lines 55-60] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the cooling hole as taught by Lacy in view of the clearance as taught by Fric to further include wherein sidewall surface faces a center axis of the first hole and the sidewall surface extends away from the outer surface of the substrate in a direction from the inner side of the second coating to the outer side of the second coating to improve the cooling effectiveness of a coolant stream. [Col. 9, Lines 55-60]
As Per Claim 26, Lacy discloses all limitations of the invention except the width is symmetrical about the hole.
Fric, much like Lacy, pertains to a method for improving the cooling effectiveness of a coolant that flows through a passage hole. 
Fric discloses the width [Fig. 10, #A below] is symmetrical about the hole [Fig. 10, #68].
Fric discloses the benefits of the width of the bore in that is protects the passage hole from being obstructed by coatings applied on the substrate to improve the cooling effectiveness of a coolant stream. [Col. 9, Lines 55-60]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the cooling hole as taught by Lacy in view of the clearance as taught by Fric to further include the width is symmetrical about the hole to protect the passage hole from being obstructed by coatings applied on the substrate to improve the cooling effectiveness of a coolant stream. [Col. 9, Lines 55-60]
As Per Claim 27, Lacy discloses the width [Fig. 5, #A below] is asymmetrical about the hole. [Fig. 5, #120] 

    PNG
    media_image10.png
    602
    811
    media_image10.png
    Greyscale

As Per Claim 28, Lacy discloses all limitations of the invention except the sidewall is tapered sidewall. 
Fric, much like Lacy, pertains to a method for improving the cooling effectiveness of a coolant that flows through a passage hole. 
Fric discloses the sidewall is tapered sidewall. [Col. 6, Lines 22-25; “…it is believed that the sidewall could be inclined in one direction or the other relative to the perpendicular position…”] 
Fric discloses the benefits of the width of the sidewall in that is protects the passage hole from being obstructed by coatings applied on the substrate to improve the cooling effectiveness of a coolant stream. [Col. 9, Lines 55-60]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the cooling hole as taught by Lacy in view of the clearance as taught by Fric to further include the sidewall is tapered sidewall to improve the cooling effectiveness of a coolant stream. [Col. 9, Lines 55-60]
Claim(s) 10-11 is rejected under 35 U.S.C. 103 as being unpatentable over in view over Lacy (US 2012/0167389) in view of Fric (US 6383602) in further view of Hu (US 2016/0243655)
As Per Claim 10, Lacy discloses all limitations of the invention except controlling, during the removing, at least one parameter of the laser  based on an identification of the laser 
Hu, much like Lacy, pertains to a method for repairing on ore more halls in an near wall of a component. [abstract]
Hu discloses controlling, during the removing, at least one parameter of the laser [Fig. 8, #62]  based on an identification of the laser [Fig. 8, #62; Par. 63; “…Based on the one or more characteristics of light sensed by the sensor 80, the system 60 may determine that the confined laser drill 62 has drilled through the coating extending over and/or positioned in the first hole 92 in the near wall 66 of the airfoil 38…”]
Hu discloses the benefits of controlling the laser in that it prevents unnecessary damage to the first hole. [Par. 63]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the laser as taught by Lacy in view of the laser as taught by Hu to further include controlling, during the removing, at least one parameter of the laser  based on an identification of the laser to prevent unnecessary damage to the first hole. [Par. 63]
As Per Claim 11, Lacy discloses all limitations of the invention except wherein the at least one parameter includes at least one of: a total number of laser pulses, laser power, pulse width, or spot size.
Hu, much like Lacy, pertains to a method for repairing on ore more halls in an near wall of a component. [abstract]
Hu discloses wherein the at least one parameter includes at least one of: a total number of laser pulses, laser power, pulse width, or spot size. [Par. 75; “…sensing a characteristic of light at (408) includes sensing at (412) one or both of a reflected pulse width and a reflected pulse frequency of the light reflected from the updated location of the first hole….”] 
Hu discloses the benefits of controlling the laser in that it prevents unnecessary damage to the first hole. [Par. 63]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the laser as taught by Lacy in view of the laser as taught by Hu to further include wherein the at least one parameter includes at least one of: a total number of laser pulses, laser power, pulse width, or spot size to prevent unnecessary damage to the first hole. [Par. 63]




Response to Arguments
Applicant’s arguments, filed 12/23/2021 have been fully considered and are persuasive. 
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417. The examiner can normally be reached M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMAD ABDEL-RAHMAN/              Examiner, Art Unit 3761                                                                                                                                                                                          567

/HELENA KOSANOVIC/               Supervisory Patent Examiner,
Art Unit 3761